UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                          No. 21-7123


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

              v.

SINCLAIR ELLIS, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:16-cr-00515-GLR-1)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Sinclair Ellis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sinclair Ellis, Jr., appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. We review a district court’s denial

of a compassionate release motion for abuse of discretion. United States v. Kibble, 992

F.3d 326, 329 (4th Cir. 2021), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12,

2021). We have reviewed the record and conclude that the court did not abuse its discretion

and sufficiently explained the reasons for the denial. See United States v. High, 997 F.3d

181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

compassionate release motion). We therefore affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2